Citation Nr: 0012969	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  98-01 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Education Assistance (DEA) 
under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's brother

ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


REMAND

The veteran served on active duty from February 4, 1972 to 
June 10, 1972, from February 1980 to April 1987, and from 
September 27, 1990 to July 6, 1991.  The DD Form 214 from his 
third, and final, period of active service reveals that he 
served in Southwest Asia from October 30, 1990 to June 5, 
1991.  The evidentiary record shows that he served as a 
member of the National Guard.

The Board has reviewed the record and finds that additional 
development is necessary prior to the completion of appellate 
action.

First, the Board remanded this case for further development 
in August 1999.  Specifically, the Board asked the RO to 
consider the claim for service connection for the cause of 
the veteran's death based on exposure to ionizing radiation, 
in this case exposure to depleted uranium, under 38 C.F.R. 
§§ 3.307, 3.309, and 3.311.  The RO was instructed to develop 
the claim appropriately and to give the appellant notice of 
the governing laws and regulations.

The record does not show that this was done.  A supplemental 
statement of the case dated in August 1999 is of record, but 
neither this document nor the referenced May 1997 statement 
of the case and February 1998 supplemental statement of the 
case give notice of the appropriate laws and regulations.  
Furthermore, the August 1999 supplemental statement of the 
case fails to discuss why 38 C.F.R. § 3.311 would or would 
not apply in the present claim.

The U.S. Court of Veterans Appeals (now the U.S. Court of 
Appeals for Veterans Claims, hereinafter Court) has held that 
a remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand order.  It is 
error for the Board to fail to insure compliance with the 
terms of the remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  

Second, the Board notes that the appellant submitted 
additional evidence to the Board.  This evidence is comprised 
of two medical expert opinions-one proffered by John R. 
Dunn, M.D. and dated in March 2000, the other by Craig N. 
Bash, M.D., and dated in April 2000-supporting medical 
treatment records and excerpts from medical textbooks.  This 
evidence is pertinent.  Dr. Bash's opinion establishes the 
onset of the veteran's lung tumor within the five-year period 
following his exposure to depleted uranium.  See 38 C.F.R. 
§ 3.311 (1999).  In addition, Dr. Dunn's opinion provides a 
causal link between the veteran's cause of death and his 
service in the Persian Gulf.  The appellant has not waived 
her right to have the RO first consider this evidence.

"Any pertinent evidence submitted by the appellant or 
representative which is accepted by the Board ... must be 
referred to the agency of original jurisdiction for review 
and preparation of a supplemental statement of the case 
unless this procedural right is waived by the appellant or 
representative or unless the Board determines that the 
benefit, or benefits, to which the evidence relates may be 
allowed on appeal without such referral."  38 C.F.R. 
§ 20.1304(c) (1999).  See Thurber v. Brown, 5 Vet. App. 119, 
126 (1993).

Therefore, this matter must again be REMANDED to the RO for 
the following action:

1.  The RO shall review the newly 
submitted evidence and re-adjudicate the 
claim for service connection for cause of 
the veteran's death based on exposure to 
ionizing radiation, specifically, 
exposure to depleted uranium, with 
consideration of 38 C.F.R. §§ 3.307, 
3.309, and 3.311.  If the requirements of 
38 C.F.R. § 3.311(b) are met, the claim 
will be referred to the Under Secretary 
for Benefits for further consideration in 
accordance with 38 C.F.R. § 3.311(c).  
The RO shall perform all indicated 
development.

2.  If any benefit sought on appeal 
remains denied, the appellant and her 
representative will be furnished a 
supplemental statement of the case, which 
should include the law and regulations 
pertinent to claims involving exposure to 
ionizing radiation.  The appellant and 
her representative will then be given a 
reasonable opportunity in which to 
respond thereto.

The case shall thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until she is so informed.  The purposes of this remand 
are to ensure compliance with due process considerations.  
The Board intimates no opinion as to the ultimate outcome of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




